Title: From Julia Stockton Rush to Abigail Smith Adams, 11 March 1814
From: Rush, Julia Stockton
To: Adams, Abigail Smith



My dear Madam
Philadelphia March 11th 1814

Your kind attention in answering my letters heretofore, and my last being yet unanswered excites the apprehension that your health has been worse than common this winter I hope I may hear of any other cause, except an abatement in your friendship, but that I do not for a moment admit—Your condsending goodness to me has perhaps caused me to expect more than I have a right to look for, more especially as it is at so great an odds that you write to be—but I am dear madam really very anxous to hear how you are—do therefore let me know if it is only in half a dozen lines, if you are well I shall hereafter be satisfied to perfect leesure to favor me with a letter—I am again about to trouble you to commit to commit letters for my daughters to the gentleman in Boston who has been so good as to send them for me—I have the pleasure to  know they were both received and in a short time after they were sent, I have been intending to send them for some time but hoping for the pleasure of hearing from you, before I troubled you again.
 My Sons and daughters join me in respectful remembrance to Mr Adams and to you—Believe me dear madam / your obliged frend
Julia Rush